Label Matrix for local noticing                      5401 Montoya Dr. El Paso Texas, LLC                  U.S. BANKRUPTCY COURT
0542-3                                               5401 Montoya Dr                                      511 E. San Antonio Ave., Rm. 444
Case 21-30067-hcm                                    El Paso, TX 79932-2410                               EL PASO, TX 79901-2417
Western District of Texas
El Paso
Wed Feb 10 18:23:21 CST 2021
City of El Paso                                      El Paso National Mortgage, LLC                       El Paso National Mortgage, LLC
c/o Don Stecker                                      444 Executive Center Blvd Ste 240                    c/o Robert R. Feuille
112 E. Pecan St. Suite 2200                          El Paso, TX 79902-1039                               ScottHulse, PC
San Antonio, TX 78205-1588                                                                                201 E. Main, Suite 1100
                                                                                                          El Paso, Texas 79901-1340

Internal Revenue Service                             Joe T. Meraz                                         Robert R. Feuille
Po Box 7346                                          c/o James W. Brewer                                  201 E Main Dr Ste 1100
Philadelphia, PA 19101-7346                          Kemp Smith LLP                                       El Paso, TX 79901-1340
                                                     Po Box 2800
                                                     El Paso, TX 79999-2800

Texstar Escrow, LLC                                  United States Trustee                                United States Trustee - EP12
5809 Acacia Cir                                      615 E. Houston Suite 533                             U.S. Trustee’s Office
El Paso, TX 79912-4859                               San Antonio, TX 78205-2055                           615 E. Houston, Suite 533
                                                                                                          P.O. Box 1539
                                                                                                          San Antonio, TX 78295-1539

William Ehrlich                                      Brad W. Odell                                        Timothy V. Daniel
The Ehrlich Law Firm                                 Mullin Hoard & Brown, LLP                            Timothy V. Daniel, P.C.
444 Executive Center Blvd Ste 240                    1500 Broadway, Suite 700                             603 Mississippi Ave.
El Paso, TX 79902-1039                               Lubbock, TX 79401-3111                               El Paso, TX 79902-2415




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)5401 Montoya Dr. El Paso Texas, LLC               End of Label Matrix
5401 Montoya Dr                                      Mailable recipients      14
El Paso, TX 79932-2410                               Bypassed recipients       1
                                                     Total                    15
